Citation Nr: 0514239	
Decision Date: 05/25/05    Archive Date: 06/01/05

DOCKET NO.  02-20 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a seizure disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to May 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was filed in January 2002, a statement of the 
case was issued in October 2002, and a substantive appeal was 
received in December 2002.  Although the veteran requested an 
RO hearing, his request was subsequently withdrawn. 

In a May 2004 Appellant's Brief, the veteran's representative 
included reference to a bipolar disorder and appears to have 
offered argument to the effect that it was also related to 
service.  This issue is not in appellate status and is hereby 
referred to the RO for clarification and any necessary 
action.   


FINDING OF FACT

A seizure disorder, to include epilepsy, was not manifested 
during the veteran's active duty service, nor is any current 
seizure disorder otherwise related to such service.


CONCLUSION OF LAW

A seizure disorder, to include epilepsy, was not incurred in 
or aggravated by the veteran's active duty service, nor may 
epilepsy be presumed to have been incurred in or aggravated 
by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in September 
2001.  The letter predated the November 2001 rating decision.  
See id.  The RO issued another VCAA letter to the veteran in 
October 2004.  The RO has generally advised the veteran to 
submit any evidence in support of his claim which he had in 
his possession, and that they would assist him in obtaining 
any evidence he was not able to obtain on his own.  Id.; but 
see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The 
September 2001 and October 2004 letters have clearly advised 
the veteran of the evidence necessary to substantiate his 
claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  Regarding the issues being decided on 
appeal, the evidence of record contains the veteran's service 
medical records.  In his initial claim, the veteran 
identified treatment records from the VA Medical Center 
(VAMC) Dallas from June 1965 to the present.  After multiple 
attempts by the RO to obtain treatment records from the VAMC 
Dallas dated July 1965 through December 1968, no records were 
shown to exist from that time period.  The Board notes, 
however, that the evidence of record does contain VAMC Dallas 
treatment records from October 1993, and June 1998 to 
February 2003.  There is no indication of relevant, 
outstanding records which would support the veteran's claim.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains the report of a 
February 2003 VA medical examination with opinion along with 
a December 2003 addendum.  38 C.F.R. § 3.159(c)(4).  For all 
the foregoing reasons, the Board concludes that VA's duties 
to the veteran have been fulfilled with respect to the issue 
on appeal. 

I.  Factual Background

Service medical records reflect that in November 1964, the 
veteran was admitted for 10 days to the locked psychiatric 
ward while stationed in Jacksonville, Florida, because of his 
extremely unruly behavior while apparently drunk.  On mental 
status examination, the veteran reported that prior to 
admission he had been at a division party and after having 
four or five drinks he did not remember anything.  He 
reported being "drunk" many times before but was never 
violent.  The veteran reported a history of nervousness and 
alcohol abuse.  After a physical examination and mental 
status examination, the assessment was drunkenness.  The 
assessment did not refer to or include diagnosis of a seizure 
disorder.  

Clinical records dated in late February 1965 show treatment 
for what was described as anxiety.  One record includes a 
notation that there were no signs of a head injury.  In March 
1965, the veteran was admitted to the Psychiatry Service 
Station Hospital in Naples, Italy, for fighting with a 
shipmate.  His behavior was deemed not rational, and a prior 
history of drunkenness was noted.  A physical examination 
performed on March 1 was within normal limits.  A neurologic 
examination was physiologic.  There were no complaints of 
seizures or black outs, and there was no diagnosis of a 
seizure disorder.  A March 3 consultation report noted that 
since the November 1964 hospitalization, the veteran had not 
caused trouble, but had been noted to be irritable and 
markedly sensitive to criticism.  The assessment was anxiety 
reaction, immature personality, and mild reactive depression.  
Again, the assessment was silent for a seizure disorder.  At 
a psychiatric assessment on March 5, when describing the 
altercation that led to the hospitalization, the veteran 
stated that he was "horsing" around with another serviceman 
and a fight ensued.  He lost control, and he was angry.  The 
assessment was emotional instability reaction, manifested by 
injudicious consumption of alcohol, low tolerance for 
frustration, puerile judgment and impulsivity.  On 
examination on March 9, he was described as semiconscious and 
an extremely agitated and fighting individual who was placed 
in full restraints in the quiet room.  When he awoke the next 
morning, he stated that in reference to the previous day, he 
had consumed "one beer after another - that is all I can 
remember - I was just drunk."  The assessment was 
drunkenness.  Again, there were no findings of a seizure 
disorder.

On a Report of Medical Examination performed for separation 
purposes in April 1965, there were no complaints of a seizure 
disorder or black outs, and no seizure disorder was 
diagnosed.  The veteran's neurologic system was clinically 
evaluated as normal at that time.

Clinical records from the VAMC Dallas dated in September 
through December 1968, indicate that the veteran reported 
that on September 7, 1968, he had an onset of chest pain and 
was hospitalized at a private facility.  Examinations were 
negative.  Upon discharge, he claimed to have had a 
"blackout" during which he wandered away from his home.  He 
claimed that he was told that his difficulty was "nerves" 
and was advised to apply for hospitalization at the VAMC 
Dallas.  Upon admission to the VAMC Dallas, he reported a 
history of "blackout periods" on three different occasions 
while in service during which he was combative.  He reported 
hospitalization for all three occasions but was given an 
administrative discharge.  He reported no further 
"blackouts" until September 1968.  On physical examination, 
the examiner noted that there were no psychiatric symptoms 
exhibited, and there was no evidence of organic brain 
disease.  The initial impression was rule out convulsive 
disorder and possible conversion reaction.  An 
electroencephalogram was reported as abnormal, with 
occasional flowing in all areas but with a left temporal lobe 
focus.  He exhibited recurrent episodes of irritability and 
demanding behavior during the first portion of his 
hospitalization, which gradually subsided.  On October 24, he 
was placed on a Trial Visit and was prescribed medication.  A 
November 19 clinical record noted the veteran's contention 
that he was told he had epilepsy.  Upon review of the 
veteran's claims folder, the examiner noted that the veteran 
had suffered from emotional problems for several years and 
his admission to VAMC Dallas was because of chest pain.  The 
examiner did not specifically reference the epilepsy claim, 
and referred the veteran for further treatment at VAMC 
Dallas.  A December 2 clinical record reflected a diagnosis 
of chronic brain syndrome, manifested by abnormal 
electroencephalogram reading disability, and episodes of 
irritability.

A December 1992 VA treatment record reflects the veteran's 
complaints of epilepsy and a diagnosis of a seizure disorder.

The veteran was afforded a May 1993 VA examination regarding 
a claim of service connection for a seizure disorder.  At the 
examination, the veteran reported seizures during service in 
1964.  He reported that they were preceded by a tingling 
sensation in his face, and then a shaking episode with or 
without a loss of consciousness.  The episodes lasted for two 
to five minutes.  He reported a little bit of confusion after 
the event.  He denied any urinary incontinence or tongue 
biting.  He admitted to staring spells though he reported he 
was able to "beat it."  He reported that prior to taking 
the medicine, Dilantin, the "events" would occur about 
thirteen times a day.  He reported the occurrence of a 
"grand mal" seizure every three months.  His last seizure 
occurred about a week ago.  The examiner's assessment was 
that the veteran gave a history of seizure since 1964.  The 
examiner was somewhat skeptical that these were 
epileptogenic.  Although there was indication in the chart 
that the veteran may have had an abnormal EEG, an abnormal 
EEG is not a diagnosis of epilepsy.  The examiner recommended 
that the veteran be seen in the Epilepsy Clinic for 
monitoring in the Epilepsy Monitoring Unit for 
characterization of these events.

An October 1993 progress note stated that the veteran was 
being discharged from the VAMC Bonham due to over 20 separate 
incidents since his admission in December 1992.  He had 
repeatedly cussed out staff and other veterans.  The progress 
note indicated that the veteran was a seizure patient, and 
had been known to have pseudo-seizures and one was witnessed 
by the Chief of Staff that week.

In February 2003, the veteran was afforded a VA examination.  
He reported that during service, he fell down three decks and 
lost consciousness in this accident and was hospitalized in 
Florida in a Navy hospital for about 2 to 3 weeks.  After he 
recovered, he reported that he was able to continue his 
service but within a year he had a sudden episode of seizure 
and had a major motor episode for which he again needed 
hospitalization.  He reported that he was hospitalized in 
Naples, Italy.  He reported psychiatric manifestations and 
counseling.  He claimed that after the second episode, 
including complete neurological work-up and an abnormal 
electroencephalogram, he was discharged from service.  

On neurological examination, it was noted that the veteran 
was taking Depakote and Ativan for seizures.  He reported a 
major seizure in the previous year, and several small 
shakings which the examiner noted indicated abortive type of 
seizure controlled by the medication.  The examiner diagnosed 
major motor seizure disorder, currently under control.

Upon request by the RO, the examiner offered an opinion in 
November 2003 that the veteran's seizure disorder had its 
onset in service.  

Upon request for further clarification by the RO, in December 
2003 the examiner offered a revision of his earlier opinion.  
The examiner noted that upon review of the claims folder, it 
was noted that a diagnosis of seizure disorder was not 
rendered until 1968.  In reviewing the claims folder, the 
actual diagnosis of a seizure disorder was rendered in 1968, 
and it was less likely than not that this condition was 
related to military service.

II.  Laws and Regulations

The issue before the Board is a claim of service connection 
for a seizure disorder.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from injury suffered or 
disease contracted in line of duty, or for aggravation of a 
pre-existing injury suffered or disease contracted in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  
Additionally, for a veteran who has served 90 days or more of 
active service during a war period or after December 31, 
1946, certain chronic disabilities, such as epilepsies, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

III.  Analysis

Initially, the Board notes that in February 1993, the veteran 
claimed service connection for epilepsy, bipolar disorder, 
and a back disorder.  In June 1993, the RO issued a rating 
decision, and although the veteran's complaints of seizures 
was referenced, the rating decision did not specifically 
address the issue of entitlement to service connection for a 
seizure disorder or epilepsy.  In fact, the rating decision 
did not specifically provide a conclusion regarding any of 
the veteran's claims.  The rating decision only listed the 
following nonservice-connected disorders:  chronic brain 
syndrome, emotional instability reaction, and bipolar 
disorder.  Additionally, in a September 1998 rating decision 
which denied entitlement to special monthly pension, the 
rating decision did not reference a nonservice-connected 
disability of a seizure disorder.  Consequently, when the 
veteran filed the claim of service connection for a seizure 
disorder in July 2001, it appears that the veteran's June 
1993 claim had never specifically been resolved.  In any 
event, as will be discussed in detail below, the date of 
claim is not relevant at this juncture, as service connection 
is not warranted.

As set forth above, the veteran seeks service connection for 
a seizure disorder.  Although current treatment records 
reflect a diagnosis of a major seizure disorder, there is no 
indication that such disorder was incurred in or due to 
service, or can be presumed to have been incurred in service.

The veteran claims that he suffered seizures in service, 
however, service medical records are negative for any 
complaints related to seizures or "blackouts" and no 
diagnosis of a seizure disorder is reflected in the veteran's 
service medical records or on separation from service.  
Specifically, at the February 2003 VA examination, the 
veteran referenced his November 1964 hospitalization stating 
that he fell down three decks, lost consciousness, and was 
hospitalized.  Service medical records reflect a 
hospitalization in a psychiatric ward during this time 
period, however, after a physical and mental examination, the 
assessment was drunkenness.  Moreover, on examination the 
veteran specifically acknowledged that he had been drinking 
at a party prior to being admitted.  Records do not reflect 
any claims or findings of a seizure disorder.  At the 
February 2003 VA examination, the veteran also referenced the 
March 1965 hospitalization claiming that he had a sudden 
episode of seizure and had a major motor episode which 
required hospitalization.  Service medical records reflect 
that he was hospitalized due to fighting with a shipmate.  
Specifically, the veteran claimed that he was horsing around 
with a serviceman when a fight ensued and he lost control.  
The assessment included emotional instability reaction, 
manifested by injudicious consumption of alcohol.  A March 9, 
1965, clinical record reflects an observation of semi 
consciousness, but the veteran later explained that he had 
consumed alcohol and was drunk.  Again, there were no 
complaints or findings of a seizure disorder.  The veteran 
also reported in-service findings of an abnormal 
electroencephalogram, however, service medical records do not 
reflect that an EEG was performed.  The abnormal 
electroencephalogram was reflected in the 1968 VAMC Dallas 
clinical records.

The Board believes that the preponderance of the competent 
evidence is against a finding that a seizure disorder was 
manifested during service.  Service medical records show that 
the veteran was seen on several occasions and that he was 
hospitalized and observed by medical personnel.  The 
determination as to what the diagnosis was is a medical 
question, and it is clear from the service medical records 
that none of the medical personnel who examined and treated 
the veteran believed that he was suffering from a seizure 
disorder at that time.  His problems were attributed to 
emotional problems associated with alcohol use. 

Post-service, in September 1968 the veteran sought VA 
treatment and claimed that he had suffered a blackout just 
prior to admission.  Although an initial impression was rule 
out convulsive disorder, on further examination a chronic 
brain syndrome diagnosis was rendered.  The veteran claimed 
epilepsy, however, no such diagnosis was rendered.  At a May 
1993 VA examination, the examiner noted skepticism regarding 
any claim of epilepsy, and in specifically referencing the 
previous findings of an abnormal EEG, noted that an abnormal 
EEG is not a diagnosis of epilepsy.  

The totality of the evidence suggests that the earliest 
manifestation of a seizure disorder may have been in 
September 1968, over three years after separation from 
service, however, the evidence of record does not contain a 
diagnosis of a seizure disorder until December 1992, over 27 
years after separation from service.  In any event, the 
preponderance of the evidence is against a finding that any 
claimed seizure disorder is related to service, or may 
presumed to be related to service.  It follows that there is 
no such state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


